Citation Nr: 1621348	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO. 09-43 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent from June 1, 2007 to June 24, 2010; and in excess of 50 percent from June 25, 2010 to March 15, 2012 for depressive disorder with alcohol abuse; cognitive disorder not otherwise specified (NOS), and opioid dependence (depression disability) on schedular and extraschedular bases. 

2. Entitlement to an initial disability rating in excess of 20 percent for gout on an extraschedular basis. 

3. Entitlement to an initial disability rating in excess of 10 percent from June 1, 2007 to March 15, 2012 and in excess of 20 percent thereafter for degenerative disc disease (DDD) and spondylosis of the cervical spine (neck disability) to include on an extraschedular basis. 

4. Entitlement to an initial disability rating in excess of 10 percent from June 1, 2007 to March 15, 2012 and in excess of 20 percent thereafter for DDD, spondylosis , and spondylolisthesis of the lumbar spine with degenerative joint 


disease (DJD) of the thoracic spine (back disability) to include on an extraschedular basis. 

5. Entitlement to an initial disability rating in excess of 10 percent for DJD of the right knee (right knee disability) on an extraschedular basis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1987 to May 2007. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2008 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. The appeal was in part last before the Board in February 2014. 

The Veteran appealed portions of the February 2014 decision to the U.S. Court of Appeals for Veterans' Claims (Court). In January 2016, the Court granted a joint motion for partial remand (JMR), which vacated and in part remanded the Board's decision. 
 
The Veteran initially requested a hearing before the Board in his October 2009 Substantive Appeals (VA Form 9s). However, in January 2013, the Veteran submitted a statement indicating that he wished to withdraw his request for a Board hearing and requesting the Board to decide his appeal based on the evidence of record. The Veteran's prior hearing request is withdrawn. 38 C.F.R. § 20.702(e) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran's claim of entitlement to an increased rating in excess of 30 percent prior to June 25, 2010 for a depression disability on a schedular basis must be remanded to allow the RO to review in the first instance medical evidence that has been recently associated with the Veteran's claims file. In its December 2014 remand directives, the Board asked the RO to obtain outstanding VA and private treatment records for the Veteran. In May 2015, VA associated several hundred pages of private treatment records, including records that show treatment for the Veteran's depression and alcohol abuse prior to June 25, 2010. However, after a review of the rating decisions and statements of the case (SOCs) in the claims file, it does not appear that the RO has previously considered some of these treatment records prior to the issuance of the last SOC. Specifically, the claims file does not indicate that the RO reviewed several private records from May 2009, July 2009, and September 2009 that pertain to the Veteran's heavy drinking and depression symptoms. 

With regards to the claims of entitlement to increased ratings for a depressive disability, gout, a neck disability, a back disability, and a right knee disability on an extraschedular basis, the Board must remand these claims as they are inextricably intertwined with the claim of entitlement to a TDIU. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim). 



Although it did not refer the depression, gout, neck, back, and right knee claims for extraschedular consideration, the Board's December 2014 remand directives asked the AOJ to schedule the Veteran for a VA examination to determine the functional impact of his service-connected disabilities on his employment. The Board explained that an opinion as to the collective functional impact of all of the Veteran's service-connected disabilities on his employability would be beneficial to adjudicating the TDIU claim. In the January 2016 JMR, the parties agreed that the Board erred when it did not discuss the completeness of the record with respect to the issue of extraschedular consideration for the depression, gout, neck, back, and right knee disabilities, insofar as it denied referral for extraschedular consideration based on a collective impact while at the same time remanding for development of new evidence regarding collective functional impact of the service-connected disabilities that were on appeal and several others. 

The Board finds that it must remand the adjudication of these extraschedular issues to be adjudicated by the RO after the TDIU claim is further developed pursuant to the remand instructions articulated by the December 2014 Board decision, including the consideration of the VA examination results and an issuance of a supplemental statement of the case (SSOC). The new evidence of collective impact of the Veteran's service-connected disabilities on his employment would be highly probative evidence regarding the collective impact of these disabilities on the Veteran's overall disability picture. See Brambley v. Principi, 17 Vet. App. 20 (2003) (noting the inextricably intertwined nature of a decision on extra-schedular consideration and a TDIU claim).

Accordingly, the case is REMANDED for the following actions:

1. Following the development of the Veteran's TDIU claim, to include specific consideration of a TDIU on an extraschedular basis prior to June 25, 2010 and to include an issuance of an SSOC, readjudicate the Veteran's increased rating claim for a depression disability prior to June 25, 2010 on a schedular basis and his increased rating claims for a depression disability, gout, a neck disability, a back disability, and a right knee disability on an extraschedular basis in light of all of the evidence of record. 

If it deems it necessary, the RO should submit these claims to the Director, Compensation and Pension Service to determine whether one or more increased ratings are warranted on an extraschedular basis. 

The RO's attention is called to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) ((holding that 38 C.F.R. § 3.321(b) called for "extraschedular consideration based on the collective impact of multiple disabilities.")). See 38 C.F.R. § 3.321 (2015). 

2. If any benefit sought on appeal remains denied, an SSOC should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 





of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

